United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fife, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-30
Issued: July 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2009 appellant filed a timely appeal from a September 23, 2008 merit
decision of the Office of Workers’ Compensation Programs that denied his claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty on January 18, 2008, causally related to his employment.
FACTUAL HISTORY
On May 8, 2008 appellant, a 42-year-old postal employee, filed a traumatic injury claim1
(Form CA-1) for “debris in [his] eyes,” a right hip condition, “an increase[d] rating of service
1

Appellant originally filed a notice of recurrence of disability (Form CA-2a). Following a telephone interview on
August 12, 2008, during which the difference between an occupational disease claim (Form CA-2), a traumatic
injury claim (Form CA-1), and a notice of recurrence of disability claim (Form CA-2a) were explained, appellant
elected to administratively change his claim to a traumatic injury claim.

connected [sic] disability,” as well as post-traumatic stress disorder (PTSD). He attributed these
conditions to a January 18, 2008 incident when he was placed on light duty.
Appellant submitted a January 18, 2008 note containing a job offer and a description of
his light-duty assignment.
By letter dated August 22, 2008, the Office notified appellant that he had not submitted
sufficient evidence supporting his claim. It advised appellant that he needed to submit additional
evidence and provided guidance concerning the type of evidence required.
The employing establishment controverted the claim. By decision dated September 23,
2008, the Office denied the claim because appellant had not established fact of injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,3
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.4 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.5 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.8

2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
4

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
5

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

7

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

8

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).

2

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9
ANALYSIS
Appellant identified being placed on light duty on January 18, 2008 as the employment
incident he deems responsible for his condition. The Board finds that the record contains
nothing contradicting appellant’s assertion that he was placed on light duty on the day in
question. Although the employing establishment controverted the claim generally, it did not
deny appellant’s allegation that he was placed on light duty on January 18, 2008. The Board
thus finds that appellant has established incident.
Appellant has not explained in any detail why being placed on light duty would have
caused the multiple medical conditions he has alleged. To establish a prima facie claim he must
also submit medical evidence that the alleged employment incident caused a medically
diagnosed injury. As noted above, causal relationship is a medical issue that can only be proven
by probative medical opinion evidence. The Office notified appellant that he needed to submit
additional evidence supporting his claim and advised him of the type of evidence required.
Appellant submitted no medical opinion evidence supporting his claim and, consequently, has
not established a causal relationship between the employment incident and his alleged medical
conditions. Although he submitted additional evidence on appeal, the Board’s jurisdiction is
limited to the evidence of record when the Office rendered its decision and, therefore, may not
consider evidence for the first time on appeal.10
An award of compensation may not be based on surmise, conjecture or speculation.11
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.12 The fact that a condition manifests itself or worsens during a
period of employment13 or that work activities produce symptoms revelatory of an underlying

9

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
10

20 C.F.R. § 501.2(c). See J.T., 59 ECAB ___ (Docket No. 07-1898, issued January 7, 2008) (holding the
Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its final decision).
11

Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving declarations
do not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature).
12

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

13

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

3

condition14 does not raise an inference of causal relationship between a claimed condition and an
employment incident.
Because the medical evidence contains no reasoned discussion of causal relationship, one
that soundly explains how the established employment incident caused or aggravated a
diagnosed medical condition, the Board finds appellant has not established the essential element
of causal relationship.
CONCLUSION
The Board finds appellant has not established that he sustained an injury in the
performance of duty on January 18, 2008, causally related to his employment
ORDER
IT IS HEREBY ORDERED THAT the September 23, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155, 157 (1960).

4

